                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 FLOYD E. RAYNER, III,                            )
                                                  )        Case No. 2:17-cv-234
         Petitioner,                              )
                                                  )        Judge Travis R. McDonough
 v.                                               )
                                                  )        Magistrate Judge Susan K. Lee
 UNITED STATES OF AMERICA,                        )
                                                  )
         Respondent.                              )


                                              ORDER


       On December 27, 2017, Petitioner filed a petition for the writ of habeas corpus pursuant

to 28 U.S.C. § 2254 (Doc. 2). Petitioner also filed a motion for leave to proceed in forma

pauperis (Doc. 1), which this Court granted on January 2, 2018 (Doc. 4). The petition arises

from Petitioner’s confinement under his state judgments of conviction for numerous counts of

rape of a child and aggravated sexual battery, all committed against his daughter, entered by the

Chancery Court for Davidson County, Tennessee. Rayner v. Tenn. Dep’t of Corr., No. M2017-

00223-COA-R3-CV, 2017 WL 2984269, at *1 (Tenn. Ct. App. July 13, 2017), perm. app.

denied, (Tenn. Nov. 16, 2017).

       Under 28 U.S.C. § 2241(d), this Court has discretion to transfer Petitioner’s § 2254

application to the district court for the district in which Petitioner was tried and convicted.

Davidson County, Tennessee, the situs of Petitioner’s conviction, is within the jurisdiction of the

Middle District of Tennessee. 28 U.S.C. § 123(b)(3). Accordingly, in the interests of justice,

judicial economy, and convenience of the parties and witnesses, the Clerk is DIRECTED to
TRANSFER this action to the United States District Court for the Middle District of Tennessee,

Nashville Division, pursuant to 28 U.S.C. § 2241(d).

       SO ORDERED.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                               2
